Citation Nr: 9901890	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-20 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.





ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to nonservice-connected pension benefits.


REMAND

The veteran contends, in essence, that he is entitled to 
nonservice-connected pension benefits.  Specifically, he 
asserts that he is permanently and totally disabled due to 
his physical and psychiatric disorders.

The law provides that nonservice-connected pension benefits 
are available to veterans who meet certain income and service 
requirements, in addition to being deemed permanently and 
totally disabled.  38 U.S.C.A. §§  1521, 1522  (West 1991).  
The issue currently before the Board is whether the veteran 
is permanently and totally disabled for VA pension purposes 
within the meaning of governing law and regulations.  38 
U.S.C.A. §§ 1155, 1502, 1521  (West 1991); 38 C.F.R. 
§§ 3.321, 3.323(b)(2), 3.340(b); 3.342, 4.15, 4.16(a), 4.17, 
4.17a, 4.18, 4.19, 4.20, 4.25, 4.27 (1998).

After review of the record, the Board finds that this case is 
not yet ready for appellate review.

Initially, the Board notes that an entire file of 
administrative and medical records from the Social Security 
Administration were recently received at the Board and made 
part of the claims file.  These records had been previously 
requested by the RO, according to the claims file.  However, 
they were received by the Board after the case had been 
certified for appeal.  The law states that:

	Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
	§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing. 

38 C.F.R. § 20.1304(c)  (1998).  In this case, the Board 
finds no such waiver of RO review of the evidence.  Thus, in 
order to assure the veteran of full due process, the 
recently-received Social Security Administration records must 
be reviewed by the RO prior to Board review.

In addition, the Board recognizes that decisions by the 
United States Court of Veterans Appeals (Court) have 
redefined the approach to be taken to adjudication of claims 
for entitlement to a permanent and total disability rating 
for pension purposes.  Talley v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
Court discussed in the aforementioned decisions, in pertinent 
part, the need to ascertain all disabilities affecting 
employability, accumulate medical data pertinent to the 
nature and severity of those disorders, and rate those 
entities under the VAs Schedule for Rating Disabilities 
(Rating Schedule).  The Court has instructed that when 
considering pension claims, the VA should make sure that each 
of the veterans disabilities has been assigned a rating 
under the Rating Schedule.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  In this regard, the Board finds that it is not 
clear from the claims file exactly what disabilities of the 
veteran are deemed ratable for pension purposes, nor is it 
clear what rating has been assigned to those disabilities.  
Specifically, the Board finds that neither the ROs May 1997 
Rating Decision nor the June 1997 Supplemental Statement of 
the Case indicates what disabilities were considered by the 
RO.  Moreover, in the discussion section of the Rating 
Decision, the RO stated that the veteran had a total rating 
of 20 percent, while the Supplemental Statement of the Case 
reflects that his total rating was 10 percent.  Overall, the 
RO must elaborate and clarify the basis for its May 1997 
decision.

The Board also finds that no VA examination of the veteran 
has ever been conducted.  Consequently, the Board finds that 
the veteran should be scheduled for a VA examination to 
assess the nature and severity of any found disabilities.  
Thereafter, the RO must review the results of that 
examination, as well as the newly-received Social Security 
Administration records, and provide the veteran with an 
updated Supplemental Statement of the Case which clearly and 
thoroughly discusses the rationale for any decisions reached.

Accordingly, in order to assure that this matter has been 
properly developed and that the veteran has been given full 
due process, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the veteran 
for VA general medical and psychiatric 
examinations; any other necessary special 
examinations should also be conducted.  
The purpose of the examinations is to 
determine and describe the nature and 
severity of the veterans disabilities in 
order that they may be properly rated by 
the RO.  A thorough discussion of all 
manifestations of said disabilities and 
their severity should be accomplished.  
The examiners should make determinations 
as to the permanency of the disabilities 
and their effect on the veterans ability 
to obtain and maintain gainful 
employment.  The claims folder should be 
made available to the examiners for 
review prior to the examinations.  The 
examiners must provide comprehensive 
reports containing full rationale for all 
opinions expressed.  All appropriate 
tests should be conducted and all 
findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
concise, and legible manner on the 
examination reports.

3.  The RO should review all of the 
newly-acquired administrative and medical 
evidence received from the Social 
Security Administration.

4.  Thereafter, the RO should review the 
veterans claim of entitlement to a 
permanent and total disability rating for 
pension purposes.  In doing so, the RO 
must ensure that each of the veterans 
found disabilities has been evaluated by 
VA medical professionals so that the RO 
may assign a rating to each disability 
under the Rating Schedule.  Thereafter, 
the evaluations assigned for the 
veterans disabilities which can be 
considered for pension purposes should be 
combined under the combined ratings table 
of the Rating Schedule.  38 C.F.R. § 4.25 
(1998).

5.  The RO should then consider whether 
what the Court has referred to as the 
average person test provided under 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 
C.F.R. § 4.15 (1998) is applicable.  
Talley, supra; Brown, supra.  If the 
benefit sought on appeal remains denied, 
the RO should consider whether both the 
percentage requirements and the 
permanency requirement are met, and if 
so, whether the veteran is unemployable 
as a result of what the Court has 
referred to as lifetime disabilities.  
Brown, 2 Vet. App. at 447.

6.  If the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be furnished to the 
veteran, containing an explanation of the 
veterans disabilities, their respective 
ratings, and the ROs latest 
deliberations under all of the foregoing 
criteria of the average person 
standard (38 U.S.C.A. 
§ 1502(a) (West 1991); 38 C.F.R. § 4.15 
(1998)) and the unemployability 
standard (38 C.F.R. §§ 3.321 and 4.17 
(1998)).  The Supplemental Statement of 
the Case should also contain any and all 
pertinent laws and regulations, including 
the criteria of the Rating Schedule under 
which each of the veterans rating 
disabilities has been evaluated.

Thereafter, the veteran should be afforded the opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purposes of the REMAND are to further 
develop the record and to accord the veteran due process of 
law.  No action is required of the veteran until he receives 
further notice.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
